DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims filed in the reply dated 9/10/2020 are as follows:
Claims 1-8 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dimensions L and D, as well as the copper alloy fibers of the wick structure are filled between the upper wall and the lower wall of the container must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Specification
  The disclosure is objected to because of the following informalities: Spelling error 11th word paragraph 56 “satidfied.” Appropriate correction is required.Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The dimension “L” is not clearly defined, and could be interpreted as any one of the dimensions annotated on Fig. 2 below, in addition to further possibilities. Furthermore, the wire diameter “D” is not described in sufficient detail to define the metes and bounds of the claim. “A diameter can be interpreted as meaning that a wire may not have uniform diameter along its length, or that the wires vary in diameter from wire to wire. 

    PNG
    media_image1.png
    467
    750
    media_image1.png
    Greyscale
Annotated Figure 2

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pai (US 2015/0176918) in view of Tetsuya (JP 2010/177056).

Regarding Claim 1, Pai discloses a flat heat pipe (2) comprising: a container (comprised of 2, 22, and 20) that encloses a working fluid (paragraph 5); and a wick structure (110) disposed inside the container, wherein the wick structure comprises copper fibers (paragraph 19, referencing element 110), and L ≤ 140 µm (paragraph 21, see overlapping range of < 0.6mm) where L is a distance between an upper wall and a lower wall of the container.
Pai is silent on: copper alloy fibers and L/D ≥ 8.75, are satisfied where L is a distance between an upper wall and a lower wall of the container and D is a diameter of each of the copper alloy fibers.However, it is known in the art that using smaller wire diameters in heat pipe capillary wicks improves performance as measured by capillary pressure and reflux distance (Osamu, paragraph 16).  Tetsuya teaches copper alloy fibers (paragraph 20). Tetsuya further teaches a wire diameter of 10 µm (paragraph 20). When Tetsuya’s ultra-fine copper alloy wire of 10 µm diameter or less is combined with Pai’s flat heat pipe having a thickness of less than 600 µm (87.5 – 140 µm, which falls within the range taught by Pai), the resulting ratio of L/D is (8.75 – 14) – thus satisfying L/D >= 8.75. It would have been obvious to one of ordinary skill in the art to include the fiber diameter of Tetsuya, meeting the ratio L/D, in order to have good heat pipe performance, and as it has been held obvious to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.I. In this case the 87.5-140 micron range falls entirely within the range taught by Pai, and the 10 microns taught by Tetsuya falls within the range claimed, thus rendering claimed inequality obvious. 

Regarding Claim 2, Pai discloses a flat heat pipe (2) comprising: a container (comprised of 2, 22, and 20) that encloses a working fluid (paragraph 5); and a wick structure (110) disposed inside the container, wherein the wick structure comprises copper fibers (paragraph 19, referencing element 110), and a distance between an upper wall of the container and a lower wall of the container is 140 µm or less (paragraph 21, smaller than 0.6mm).
Pai is silent on copper alloy fibers, and the density of the fibers in the wick structure is 1600 pieces/mm2 or more.
However, it is known in the art that using smaller wire diameters in heat pipe capillary wicks improves performance as measured by capillary pressure and reflux distance (Osamu, paragraph 16).  Tetsuya teaches copper alloy fibers (paragraph 20). Tetsuya further teaches a wire diameter of 10 µm (paragraph 20). In order to achieve a fiber density of ≥1600 pieces/mm2 the wire diameter must be around 25 µm or less. Assume the area occupied by the fibers is 1 mm2, and that the area is a rectangle with a width of D (wire diameter) and a length sufficient to make the total area 1 mm2. Each fiber occupies a square area sized D2, length x width. The total area is equal to the number of fibers (NF) multiplied by D2. Since for a 1 mm2 area, there should be at least 1600 fibers, NF = 1600. Total Area can be expressed as follows, and solving for D reveals: 
                
                    
                        
                            A
                        
                        
                            T
                        
                    
                    =
                    
                        
                            N
                        
                        
                            F
                        
                    
                    *
                    
                        
                            D
                        
                        
                            2
                        
                    
                
            
                
                    
                        
                            D
                        
                        
                            2
                        
                    
                    =
                    
                        
                            
                                
                                    A
                                
                                
                                    T
                                
                            
                        
                        
                            
                                
                                    N
                                
                                
                                    F
                                
                            
                        
                    
                    →
                    D
                    =
                    
                        
                            
                                
                                    
                                        1
                                         
                                        m
                                        m
                                    
                                    
                                        2
                                    
                                
                            
                            
                                1600
                            
                        
                    
                
            
                
                    D
                    ≤
                    0.025
                     
                    m
                    m
                
            
Thus, the fiber density of the wick structure is another way of defining wire size, as any wire sized 25 µm or less is capable of being packed to a density of 1600 pieces/mm2. It would have been obvious to one of ordinary skill in the art to include the fiber diameter of Tetsuya for the wick, in order to have good heat pipe performance, and as it has been held obvious to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.I. In this case the 140 micron range falls entirely within the range taught by Pai, and the 10 microns taught by Tetsuya falls within the range claimed, thus rendering claimed inequality obvious. 



Regarding Claim 3, the combined art eaches the diameter of each of the copper alloy fibers is less than 25 µm (Tetsuya, paragraph 20).
Regarding Claim 4, Tetsuya teaches the diameter of each of the copper alloy fibers is less than 16 µm (paragraph 20) and a tensile strength of each of the copper alloy fibers is 650 MPa or more (paragraph 21).
Regarding Claim 5, Pai discloses the copper alloy fibers of the wick structure are filled between the upper wall and the lower wall of the container (Fig 5), and the container comprises a 
Regarding Claim 6, the combined art teaches the wick structure (Pai, 110) further comprises wick bodies annularly disposed in a cross-sectional view orthogonal to a longitudinal direction of the container (Pai, Fig. 2), wherein the wick bodies are the copper alloy fibers (Tetsuya, paragraph 20) braided into a tubular shape (Pai, paragraph 19). See the annotated figures below  highlighted the element considered to represent the annular wick structure. 

    PNG
    media_image2.png
    602
    259
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    340
    293
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    247
    1102
    media_image4.png
    Greyscale

Annotated Figures 1, 2, and 5 of Pai

Regarding Claim 7 and 8, Tetsuya teaches a copper alloy of the copper alloy fibers comprises silver, and the copper alloy comprises 3 wt% or more of silver (abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianyang Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


CHRISTOPHER C. PILLOW
Examiner
Art Unit 4184



/CHRISTOPHER C PILLOW/Examiner, Art Unit 4184                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763